DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  
Line 8 of the claim (page 8, line 13) has a period (in the middle of the claim).
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20170254171 A1 to Cleven.
Cleven discloses:
1. A downhole string assembly comprising: 
an upper packer 200; 
a diverter component 100 attached to and below the upper packer, the diverter component comprising(Figure 1): 
an outer pipe101 having a pipe wall forming a pipe channel with a pipe- channel inlet and a pipe-channel outlet, and wherein the wall comprises one or more pipe-wall holes110 configured to allow fluid to pass between the pipe- channel interior and the pipe-channel exterior; 
a configurable component 120, the configurable component being moveable between a through-channel configuration and a through-wall configuration (Figures 3, 4), wherein: 
in the through-channel configuration, the configurable component is positioned to occlude the wall holes of the outer pipe and to allow fluid flow through the pipe channel (Figure 3); and 
in the through-wall configuration, the configurable component is configured to occlude the pipe channel and to allow fluid flow through the pipe wall holes (Figure 4); and 
a lower packer 310, the lower packer configured to receive fluid delivered through the diverter component when in the through-channel configuration.[0052]

4. The downhole string assembly according to claim 1, wherein the upper packer 200 is a compression set packer.[0057]

20. A downhole string component comprising: 
an outer pipe formed by a first 120 and second pipe 101 components, the first and second pipe components being telescopically engaged along the diverter axis and forming a pipe channel with a pipe-channel inlet and a pipe-channel outlet,
wherein the second component 120 comprises one or more pipe-wall holes 110 configured to allow fluid to pass between the pipe-channel interior and the pipe- channel exterior; 
and wherein the first component 101 comprises an inner sleeve, the inner sleeve being configured to have a telescopic engagement with the second component 120, and being moveable between a through-channel configuration and a through-wall configuration based on movement of the first component relative to the second component along the diverter axis (Figures 3, 4), wherein: 
in the through-channel configuration, the inner sleeve is positioned to occlude the wall holes of the second component and to allow fluid flow through the pipe channel (Figure 3); and 
in the through-wall configuration, the inner sleeve is configured to occlude the pipe channel and to allow fluid flow through the pipe wall holes (Figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170254171 A1 to Cleven in view of US 2058103 A to PHIPPS.
Regarding claim 2:  Cleven discloses the claimed invention except the lower packer is configured to be set and unset by rotating the string.
Phipps teaches a circulation packer with upper 25 and lower packers 18 where the lower packer is set and unset by rotating the string (Page 2, lines 15-30).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Cleven to configure the lower packer to be set and unset by rotating the string, in view of Phipps, as simple substitution of one known element for another to obtain predictable results.  In other words, it is well known to set packers via rotation and substituting one known means for another is obvious to an ordinary practitioner.

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170254171 A1 to Cleven in view of US 20150159469 A1 to Purkis .
Regarding claims 15 and 17: Cleven discloses:
 A method of using a downhole string to introduce a fluid [0011], the string comprising a diverter 100 and a lower packer 310 positioned below the diverter, wherein the diverter is configurable between a through-channel configuration and a through-wall configuration based (Figures 3,4), wherein: 
in the through-channel configuration, fluid flow is allowed through the string; and 
in the through-wall configuration, the fluid flow in the string is diverted into the annulus above the lower packer by the diverter(Figures 3,4), 
the method comprising: 
lowering a string into a wellbore in a through-channel configuration to a first position, 
when in the first position: 
setting the lower packer; 
configuring the diverter from the through-channel configuration to the through-wall configuration; 
introducing fluid into the annulus after the diverter has been configured to the through-wall configuration and after the upper packer has been set.[0011]
However, Cleven does not disclose an acid treatment or hydrochloric acid.
Purkis teaches injecting hydrochloric acid. into a formation [0664]
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Cleven to use for his fluid hydrochloric acid, in view of Purkis, so as to chemical create fractures [0064]

Regarding claim 16: Cleven discloses: wherein the string comprises an upper packer 200 and the method comprises setting the upper packer when the lower packer is set [0052; and wherein acid is introduced into the annulus after the diverter has been configured to the through-wall configuration and after the upper packer has been set [0056].

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170254171 A1 to Cleven and  US 20150159469 A1 to Purkis, further in view of US 3417827 A to SMITH .
Regarding claims18 and 19: Cleven discloses: The method according to claim 15, wherein the method comprises, after the acid is introduced at the first position: 
unsetting the upper and lower packers; 
reconfiguring the diverter from the through-wall configuration to the through- channel configuration [0060]; and 
However Cleven fails to disclose
moving the string within the wellbore with the diverter in the through-channel configuration to a second position, resetting the packers and injecting acid when the string is in the second position.
	Smith teaches a straddle packer completion tool where the tool is moved to multiple zones for repeating a treatment ( Col 3, lines 65-70,Col 4, lines 19-28).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Cleven to have performed the step of moving the string within the wellbore with the diverter in the through-channel configuration to a second position and repeating the operation by  resetting the packers and injecting acid when the string is in the second position., in view of Smith, so as to repeat the treatment at a second zone (Col 4, lines 19-28).  Furthermore, this amounts to no more than use of known technique to improve similar devices (methods, or products) in the same way.

Allowable Subject Matter
Claims 5-14 are allowed.
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 US 20150083440 A1 teaches a sleeve that operated via a screw engagement

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN A MACDONALD/           Primary Examiner, Art Unit 3674